          Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 1 of 19



1    ANTOLIN AGARWAL LLP
     MONTY AGARWAL (SBN 191568)
2    RACHEL CHANIN (SBN 229253)
     3021 Citrus Circle, Suite 220
3    Walnut Creek, CA 94598
     Telephone: 415.377.9356
4    Email: magarwal@aaclegal.com
            rchanin@aaclegal.com
5
     Attorneys for Plaintiff
6    THRESHOLD ENTERPRISES, LTD.

7
                               UNITED STATES DISTRICT COURT
8
                            NORTHERN DISTRICT OF CALIFORNIA
9
10   THRESHOLD ENTERPRISES LTD., a              Case No.:
     Delaware corporation,
11                                              COMPLAINT
                       Plaintiff,
12                                                   1. FEDERAL TRADEMARK
           v.                                           INFRINGEMENT;
13                                                   2. COMMON LAW TRADEMARK
     PRESSED JUICERY, INC., a Delaware                  INFRINGEMENT;
14   corporation,                                    3. CALIFORNIA BUSINESS &
                                                        PROFESSIONS CODE § 14330;
15                     Defendant.                    4. FEDERAL UNFAIR
                                                        COMPETITION; AND
16                                                   5. STATE AND COMMON LAW
                                                        UNFAIR COMPETITION
17
                                                DEMAND FOR JURY TRIAL
18
19
20
21

22
23
24
25
26
27
28


                                         COMPLAINT
            Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 2 of 19



1           Plaintiff Threshold Enterprises Ltd. (“Plaintiff”) brings this action against Pressed Juicery,

2    Inc. (“Defendant”) for injunctive relief and damages for violations of (1) federal trademark

3    infringement under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), (2) common law

4    trademark infringement, (3) unfair competition under California Business and Professions Code

5    § 17200 et seq., (4) federal unfair competition under Section 43(a) of the Lanham Act, 15 U.S.C.

6    § 1125(a), and (5) state and common law unfair competition, as hereinafter alleged:

7                                               JURISDICTION

8           1.      This Court has jurisdiction pursuant to 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and

9    1338(a) over the federal trademark infringement, which arise under the Federal Lanham Act, 15

10   U.S.C. §§ 1051, et seq; and has jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and 1367 over the

11   asserted state law claims.

12          2.      Upon information and belief, this Court has personal jurisdiction over Defendant

13   since Defendant has transacted business in this District during times relevant to this action,

14   including a substantial part of the events giving rise to the claims. Plaintiff’s claims in this action

15   arise in part from Defendant’s forum-related activities. Upon information and belief, Defendant has

16   offered for sale and sold its products to consumers in California through online retailers, and owns

17   and operates websites directly selling products to consumers in California.

18          3.        Defendant has purposefully availed itself of the privilege of conducting business in

19   California, and exercise of jurisdiction here is reasonable.

20                                                   VENUE

21          4.      Venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1391(d). A substantial

22   part of the events giving rise to this action occurred in this judicial district. 28 U.S.C. § 1391(b).

23   Plaintiff is informed and believes, and on that basis alleges, that Defendant has and/or is currently

24   selling its goods throughout California using online portals and online retail sellers that sell to

25   California consumers, including those in the Northern District of California.

26                                     INTRADISTICT ASSIGNMENT

27          5.      Pursuant to Local Rule 3-2(c) and General Order No. 44, venue for this case is

28   proper in any courthouse in the Northern District because it is an intellectual property case.


                                                       -1-
                                                  COMPLAINT
            Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 3 of 19



1                                               THE PARTIES

2            6.      Plaintiff is a Delaware corporation with its principal place of business located at 23

3    Janis Way, Scotts Valley, California 95066. Plaintiff sells a variety of high-quality vitamin and

4    dietary supplements, including the WELLNESS SHOT drinkable supplement.

5            7.      Plaintiff has manufacturing and distribution facilities in Santa Cruz County, and does

6    substantial business in the Northern District of California. Threshold is a private company

7    employing more than 700 people. It markets its products through its website at

8    <http://www.sourcenaturals.com> and sells its products to thousands of retailers – some of which

9    are well known national retailers such as Amazon.com, Whole Foods Markets, Sprouts, and

10   Vitamin Shoppe.

11           8.      Plaintiff is informed and believes, and on that basis alleges, that Defendant is a

12   Delaware corporation with a principal place of business at 1550 17th Street, Santa Monica,

13   California 90404. Plaintiff is further informed and believes, and on that basis alleges, that

14   Defendant markets, promotes, and/or sells Defendant’s product, which is marketed as a drinkable

15   supplement using the mark WELLNESS SHOT.

16                        FACTS GIVING RISE TO ALL CLAIMS FOR RELIEF

17                           Plaintiff’s Substantial Investment in its Trademark

18           9.      Threshold Enterprises is the owner of incontestable U.S. Trademark Registration No.

19   3,073,471 for WELLNESS SHOTS and U.S. Trademark Registration No. 4,405,519 for

20   WELLNESS SHOT for “dietary supplement(s).” WELLNESS SHOT registered on September 24,

21   2013. WELLNESS SHOTS was originally registered on March 28, 2006 to California Natural

22   Vitamin Labs, Inc., and was later assigned to Threshold Enterprises. Copies of these registrations

23   are attached as Exhibit A. The registrations are conclusive evidence of Plaintiff’s exclusive right to

24   use WELLNESS SHOT and WELLNESS SHOTS in commerce or in connection with the goods

25   specified in the registrations.

26           10.     Plaintiff has used its WELLNESS SHOT and WELLNESS SHOTS marks in

27   connection with dietary supplements prior to any use of the marks by Defendant. WELLNESS

28   SHOT(S) is a prominent national brand, with products available in all major markets. Attached as


                                                      -2-
                                                  COMPLAINT
            Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 4 of 19



1    Exhibit B is an exemplar showing one of Plaintiff’s uses of the WELLNESS SHOT and

2    WELLNESS SHOTS marks.

3           11.       From inception to date, the WELLNESS SHOT(S) product has enjoyed commercial

4    success. By reason of the long-standing and extensive use of WELLNESS SHOT(S), Plaintiff’s

5    rights in its trademarks are strong.

6                                        Defendant’s Unlawful Conduct

7           12.       Plaintiff is further informed and believes, and on that basis alleges, that Defendant

8    markets, promotes, and/or sells dietary supplements using the WELLNESS SHOT mark through its

9    website, https://www.pressedjuicery.com. Attached as Exhibit C is an exemplar showing use of the

10   WELLNESS SHOT mark in connection with Defendant’s product.

11          13.       Plaintiff is informed and believes, and on that basis alleges, that Defendant markets,

12   promotes, and/or sells the WELLNESS SHOT marked dietary supplements in intrastate and

13   interstate channels of commerce in the United States.

14          14.       Plaintiff is informed and believes, and on that basis alleges, that Defendant began to

15   use the WELLNESS SHOT mark to market, promote, and/or sell dietary supplements in intrastate

16   and interstate commerce in the United States after the time at which Plaintiff had already long-

17   established priority of use in the WELLNESS SHOT and WELLNESS SHOTS marks for dietary

18   supplements.

19          15.       Defendant’s use of the WELLNESS SHOT mark is and continues to be without

20   permission or authorization of Plaintiff. Plaintiff contacted Defendant several times regarding use

21   of the WELLNESS SHOT mark, and yet Defendant continues to use the mark without

22   authorization.

23          16.        The goodwill of Plaintiff’s business under the WELLNESS SHOT and

24   WELLNESS SHOTS trademarks is of enormous value, and Plaintiff will suffer irreparable harm

25   should Defendant’s infringement be allowed to continue to the great detriment of Plaintiff’s

26   reputation and goodwill.

27
28

                                                       -3-
                                                   COMPLAINT
             Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 5 of 19



1                                          FIRST CAUSE OF ACTION

2                                FEDERAL TRADEMARK INFRINGEMENT

3            17.       Plaintiff realleges and incorporates by this reference each and every allegation set

4    forth in paragraphs 1 through 16, inclusive.

5            18.       Plaintiff has marketed and promoted its product under its WELLNESS SHOT and

6    WELLNESS SHOTS marks. Plaintiff’s rights in its WELLNESS SHOT and WELLNESS SHOTS

7    marks as used on its product, including in interstate commerce, are prior to any rights Defendant

8    could claim in the marks or any confusingly similar mark, and Plaintiff’s rights are superior to those

9    of Defendant.

10           19.       As a result of Plaintiff’s marketing and promotion, Plaintiff’s WELLNESS SHOT

11   and WELLNESS SHOTS marks used on its product to signify the product name have come to mean

12   and are understood to signify the product of a single source, and are the means by which those

13   products and services are distinguished from the products and services of others in the same and in

14   related fields.

15           20.       Defendant’s continued use of the WELLNESS SHOT mark without the authorization

16   of Plaintiff infringes Plaintiff’s exclusive rights in its trademarks for WELLNESS SHOT and

17   WELLNESS SHOTS. Defendant’s use of the WELLNESS SHOT mark when used on Defendant’s

18   product, is so similar to the long-established marks of Plaintiff as to be likely to cause confusion as

19   to the affiliation, connection or association between Plaintiff’s and Defendant’s respective products.

20           21.       Defendant’s activities have caused and will cause irreparable harm to Plaintiff for

21   which Plaintiff has no adequate remedy at law in that: (i) if Defendant’s wrongful conduct

22   continues, consumers are likely to become further confused as to the affiliation, connection or

23   association of Plaintiff’s WELLNESS SHOT and WELLNESS SHOTS marked product; (ii)

24   Plaintiff’s WELLNESS SHOT and WELLNESS SHOTS trademarks are unique and valuable

25   property which has no readily determinable market value; (iii) the infringement by Defendant

26   constitutes an interference with Plaintiff’s goodwill and market relationships; and (iv) Defendant’s

27   wrongful conduct, and the damages resulting to Plaintiff, is continuing. Plaintiff has been damaged

28   in an amount that will be ascertained according to proof.


                                                        -4-
                                                    COMPLAINT
            Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 6 of 19



1           22.     Plaintiff is entitled to injunctive relief, its attorneys’ fees, and costs of suit.

2                                       SECOND CAUSE OF ACTION

3                          COMMON LAW TRADEMARK INFRINGEMENT

4           23.     Plaintiff realleges and incorporates by this reference each and every allegation set

5    forth in paragraphs 1 through 22, inclusive.

6           24.     This claim is against Defendant for common law trademark infringement.

7           25.     In addition to the federal registration owned by Plaintiff as set forth above, Plaintiff

8    owns and uses the WELLNESS SHOT and WELLNESS SHOTS trademarks and enjoys common

9    law rights in California and throughout the United States in and to the WELLNESS SHOT and

10   WELLNESS SHOTS trademarks for dietary supplements, and thus these rights are senior and

11   superior to any rights which Defendant may claim in its infringing products.

12          26.     Customers purchasing products will likely be confused by Defendant’s WELLNESS

13   SHOT marked product and their association or affiliation with Plaintiff’s product. In addition to

14   similar marks on the same category or related category of goods, Plaintiff and Defendant sell in

15   similar categories of market channels. For example, both Plaintiff and Defendant’s products are

16   dietary supplements sold directly to consumers online. Plaintiff is informed and believes, and on

17   that basis alleges, that Defendant’s WELLNESS SHOT marked product is offered for sale in

18   overlapping channels of trade. Potential customers are likely to be confused as to whether

19   Defendant’s WELLNESS SHOT branded product is affiliated, sponsored, or in other ways

20   connected with the same source as Plaintiff’s WELLNESS SHOT and WELLNESS SHOTS

21   branded product.

22          27.     Defendant’s infringement will continue unless enjoined.

23                                       THIRD CAUSE OF ACTION

24                      CALIFORNIA BUSINESS & PROFESSIONS CODE § 14330

25          28.     Plaintiff realleges and incorporates by this reference each and every allegation set

26   forth in paragraphs 1 through 27, inclusive.

27          29.     As a result of the duration and extent of use of the WELLNESS SHOT and

28   WELLNESS SHOTS trademarks, the duration and extent of the advertising and publicity of marks,


                                                        -5-
                                                    COMPLAINT
            Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 7 of 19



1    the geographical extent of the distribution of the same, the superior quality of Plaintiff’s products

2    and services, and the degree of recognition of the marks, Plaintiff’s WELLNESS SHOT and

3    WELLNESS SHOTS marks have achieved an extensive degree of distinctiveness.

4           30.     As a result of Defendant’s use of the WELLNESS SHOT mark, Defendant is

5    diluting the distinctive quality of the WELLNESS SHOT and WELLNESS SHOTS trademarks in

6    violation of California Business & Professions Code Section 14330.

7           31.     Plaintiff will suffer irreparable harm should Defendant’s unlawful acts be allowed to

8    continue to the great detriment of Plaintiff’s reputation and goodwill. Defendant’s acts will

9    continue unless enjoined.

10                                     FOURTH CAUSE OF ACTION

11                                 FEDERAL UNFAIR COMPETITION

12          32.     Plaintiff realleges and incorporates by this reference each and every allegation set

13   forth in paragraphs 1 through 31, inclusive.

14          33.     Defendant’s use of the WELLNESS SHOT mark in commerce constitutes false

15   designations of origin or descriptions in that it is likely to cause confusion or mistake or to deceive

16   as to the affiliation, connection, or association of Defendant’s product with Plaintiff’s product or as

17   to whether Plaintiff has sponsored, approved or authorized Defendant’s product or is otherwise

18   connected to it. Thus, Defendant’s activities constitute violations of § 43(a) of the Lanham

19   Trademark Act, 15 U.S.C. § 1125(a).

20          34.     Defendant’s acts of unfair competition are willful and deliberate and with an intent to

21   reap the benefit of the Plaintiff’s WELLNESS SHOT and WELLNESS SHOTS trademarks,

22   goodwill, and reputation.

23          35.     The continued unauthorized use by Defendant of the confusingly similar trademark

24   in relation to the manufacture and sale of the dietary supplements at issue is likely to cause

25   confusion and deception of the public and lead consumers and potential consumers to erroneously

26   associate the products of Defendant with Plaintiff and/or to erroneously believe that the products of

27   Defendant are being placed upon the market with the consent and authority of Plaintiff, as a result

28   of which the continued use by Defendant of the WELLNESS SHOT mark has caused and, unless


                                                      -6-
                                                    COMPLAINT
            Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 8 of 19



1    restrained, will continue to cause serious and irreparable injury to Plaintiff. By reason of

2    Defendant’s acts of false designation, description, and representation as alleged above, Plaintiff has

3    suffered, and will continue to suffer, substantial damage to its business reputation and goodwill, as

4    well as diversion of trade and loss of profits in an amount not yet ascertained.

5                                        FIFTH CAUSE OF ACTION

6                       STATE AND COMMON LAW UNFAIR COMPETITION

7           36.     Plaintiff realleges and incorporates by this reference each and every allegation set

8    forth in paragraphs 1 through 35, inclusive.

9           37.     The acts and conduct of Defendant as alleged above in this Complaint constitute

10   unlawful, unfair, and/or fraudulent business acts or practices as defined by California Bus. & Prof.

11   Code § 17200 et seq.

12          38.     Defendant’s violation of federal law and common law, as alleged above in this

13   Complaint, constitute unlawful and/or unfair business acts or practices. The WELLNESS SHOT

14   and WELLNESS SHOTS trademarks are associated with Plaintiff due to Plaintiff’s long-standing

15   use, extensive sales, and marketing. Plaintiff has developed a valuable asset in the marks and its

16   products sold under the marks. It is only fair and legitimate that Plaintiff be able to continue its

17   business without unfair, improper, unauthorized interference by Defendant as alleged herein.

18          39.     Defendant’s acts of unfair competition were intentional and knowing and done with

19   a willful disregard for Plaintiff’s longstanding rights to the use of its trademarks. Defendant’s acts

20   of unfair competition have proximately caused and will continue to cause Plaintiff to suffer injury in

21   fact and loss of money and/or property in an amount to be proven at trial.

22          40.     Defendant’s acts of unfair competition also have caused and are causing irreparable

23   injury to Plaintiff and to Plaintiff’s marks and to the business and goodwill represented thereby, and

24   unless enjoined, will cause further irreparable injury, whereby Plaintiff has no adequate remedy at

25   law.

26          41.     Defendant’s conduct as alleged above has damaged and will continue to damage

27   Plaintiff’s goodwill and reputation and has resulted in a loss of revenue to Plaintiff in an amount

28   that is unknown at the present time but will be ascertained in this action.


                                                      -7-
                                                    COMPLAINT
            Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 9 of 19



1           42.     Defendant’s acts complained of herein constitute malice, oppression and/or fraud

2    thus entitling Plaintiff to recover punitive damages.

3                                                  PRAYER

4           WHEREFORE, Plaintiff respectfully requests judgment as follows:

5           1.      An order permanently enjoining Defendant, its officers, agents, servants, employees,

6    attorneys, and all persons in active concert or participating with any of them, from:

7                   a) committing any further acts of trademark infringement,

8                   b) using any term that is likely to be confused with the Plaintiff’s WELLNESS

9           SHOT and WELLNESS SHOTS marks asserted herein,

10                  c) representing directly or indirectly in any form or manner whatsoever that any

11          product is associated with or approved by Plaintiff when, in fact, it is not,

12                  d) passing off or inducing or enabling others to sell or pass off any product as one of

13          Plaintiff’s product or as a product endorsed or approved by Plaintiff, and

14                  e) committing any other act calculated to compete unfairly in any manner;

15          2.      An order seizing and impounding all infringing products and all manufacturing

16   supplies in Defendant’s possession or control;

17          3.      An order requiring Defendant to refrain from seeking any trademark registration

18   inconsistent with the foregoing injunctive relief;

19          4.      An order awarding to Plaintiff damages in the amount that Plaintiff has been harmed

20   by Defendant’s infringements and unfair business practices, in an amount Plaintiff proves at trial;

21          5.      An order for an accounting and disgorgement of Defendant’s profits from its

22   infringing and unfair business activity;

23          6.      A finding that Defendant have willfully and deliberately committed acts of

24   trademark infringement against Plaintiff;

25          7.      An order trebling such damages against Defendant;

26          8.      An order for attorneys’ fees and costs that Plaintiff incurred in having to bring and

27   sustain this action for the legal enforcement of its trademark and business rights against Defendant;

28   and


                                                      -8-
                                                 COMPLAINT
           Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 10 of 19



1          9.      Such other and further equitable and legal relief as the Court may deem appropriate.

2                                              JURY DEMAND

3          Plaintiff requests this case be tried by a jury on all issues triable by a jury.

4
     Dated: June 26, 2019                                ANTOLIN AGARWAL LLP
5
6
7
                                                         By: /s/ Monty Agarwal
8                                                            MONTY AGARWAL
                                                             RACHEL CHANIN
9                                                            Attorneys for Plaintiff
                                                             THRESHOLD ENTERPRISES LTD.
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                      -9-
                                                 COMPLAINT
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 11 of 19




                    EXHIBIT A
   Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 12 of 19




Int. Cl.: 5
Prior U.S. Cls.: 6, 18, 44, 46, 51 and 52
                                                                       Reg. No. 3,073,471
United States Patent and Trademark Office                               Registered Mar. 28, 2006


                                     TRADEMARK
                                 PRINCIPAL REGISTER




                            Wellness Shots


CALIFORNIA NATURAL VITAMIN LABS, INC.            THE MARK CONSISTS OF STANDARD CHAR­
  (CALIFORNIA CORPORATION)                     ACTERS WITHOUT CLAIM TO ANY PARTICULAR
                                               FONT, STYLE, SIZE, OR COLOR.
21636 MARILLA STREET
CHATSWORTH, CA 91311                             NO CLAIM IS MADE TO THE EXCLUSIVE
                                               RIGHT TO USE "WELLNESS", APART FROM THE
                                               MARK AS SHOWN.
  FOR: DIETARY SUPPLEMENT, IN CLASS 5 (U.S.
CLS. 6, 18, 44, 46, 51 AND 52).                 SER. NO. 78-601,833, FILED 4-5-2005.

 FIRST USE 2-28-2005; IN COMMERCE 2-28-2005.   MICHAEL KEATING, EXAMINING ATTORNEY
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 13 of 19
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 14 of 19




                    EXHIBIT B
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 15 of 19
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 16 of 19




                                                    Wellness Shots®
                                             Anytime. Anywhere Immune Support*
                                  ~om the Malte:rs of the: # I Selling Immune Product. W!:Uness FormUla-'
                                  · 'Mtt\ "t'w\OGO.atradlt\onalChlnCSCibmdaUSE'.dtosupporth<.akhylrnrrUICRJnctJon"
                                   . Contaln&l!ldc:rbaTy. tracMloNIIY used by Natlv t:: AmcricanS to maintain healffiY ltmUK ~


                                   ~·-
                                   -~



                                   %2:_ ,
                                            t6ppotendcsd\/lUmlnS A.C.D.andZlnc:

                                          -,_o•• .. ,
                                                                ='"~]
                                                                                    c·------····--·----·-
                                                                                     --- _
                                                                               :' \~i:;:=;::;:~·---~~~=-
                                                                                                          .
                                         •ai:,aii;••-.- . . _
                                                                                    ..,_ ......   --.,....----·-__ . __.
                                                                      , --~- --~ ~::::.T~;;;==:=--;;.~~~;
                                                                                                                           _
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 17 of 19




                    EXHIBIT C
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 18 of 19
Case 5:19-cv-03716-NC Document 1 Filed 06/26/19 Page 19 of 19
